Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


EES Leasing, LLC, and EXLP Leasing,                   Appeal from the 273rd District Court of
LLC, Appellants                                       Shelby County, Texas (Tr. Ct. No.
                                                      14CV32851).        Memorandum Opinion
No. 06-20-00025-CV          v.                        delivered by Justice Burgess, Chief Justice
                                                      Morriss and Justice Stevens participating.
Shelby County Appraisal District, Appellee



       As stated in the Court’s opinion of this date, we find that the motion of the appellants to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellants, EES Leasing, LLC, and EXLP Leasing, LLC, pay
all costs incurred by reason of this appeal.



                                                      RENDERED SEPTEMBER 16, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk